Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 1-18-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,287,647 to Longo in view of U.S. Patent Application Publication No. 2019/0098881 to Al-Farhan.

Referring to claim 4, Longo as modified by Al-Farhan further discloses a plurality of mesh panels – at 22-28, attached to the frame structure – see figures 1-2 of Longo.
Referring to claim 5, Longo as modified by Al-Farhan further discloses the plurality of mesh panels includes mesh panels attached to the main frame structure – see at 22-28 in figures 1-2 of Longo with panel 28 directly attached to the main frame structure and panels – at 22-26 indirectly attached to the main frame via items 34, and the mesh panels attached to the main frame structure comprising at least one entrance for fish to enter the pot – see between panels 24,26 and panel – at 28 in figure 1 of Longo.
.
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longo as modified by Al-Farhan as applied to claim 1 above.
Referring to claim 7, Longo as modified by Al-Farhan further discloses the frame structure is a bar structure – see at 14-20 in figures 1-2 of Longo. Longo as modified by Al-Farhan does not disclose the frame is made of steel. However, it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan and add the frame made of steel as claimed, so as to yield the predictable result of making the device more durable for repeated use.
Referring to claim 10, Longo as modified by Al-Farhan does not disclose the pot is a cod pot. However, it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan and use the device for catching any suitable aquatic animal including cod, so as to yield the predictable result of allowing for the user to catch any desired aquatic animal.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longo as modified by Al-Farhan as applied to claim 1 above, and further in view of U.S. Patent No. 4,530,182 to Ponzo.

Referring to claim 3, Longo as modified by Al-Farhan and Ponzo further discloses the pipes – at 18, of the frame structure are received by hollow tubes – at portions of 20 receiving items 18 of another portion of the frame structure, the pipes movable out of the corresponding hollow tubes – see the portions of 20 receiving pipes – at 18 as seen in figures 1-3 of Ponzo, so as to extend the a portion of the frame structure relative to another portion of the frame structure – see the different orientations in figures 1-3 of Ponzo. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan and Ponzo and add the adjustable pipe structure of Ponzo, so as to yield the predictable result of allowing for the device to be easily movable into different orientations as desired. Longo as modified by Al-Farhan and Ponzo does not disclose the pipes are part of the extendable top frame structure and the hollow tube are part of the main frame structure. However, it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan and Ponzo and have the pipes and hollow tubes on any desired frame structure component including . 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longo as modified by Al-Farhan as applied to claim 1 above, and further in view of U.S. Patent No. 4,530,182 to Ponzo.
Referring to claim 8, Longo as modified by Al-Farhan further discloses a rope – at 30, for hauling the pot from the sea, wherein the rope is connected to the extendable top frame structure – see via 32 in figure 1 of Longo, so as to cause retraction of the extendable top frame structure into the main frame structure when hauling the pot from the sea – see at 28-32 in figures 1-2 of Longo. Longo as modified by Al-Farhan does not disclose retraction of the top frame structure downward into the main frame structure when hauling the pot from the sea. Ponzo does disclose retraction of the top frame structure – at 20,26,28, downward into the main frame structure – at 14,18, when hauling the pot from the sea – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan and add the retraction of the top frame structure with respect to the main frame structure as disclosed by Ponzo, so as to yield the predictable result of ensuring the animals remain trapped in the device when removing the pot from the water during use.
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longo as modified by Al-Farhan as applied to claim 1 above, and further in view of U.S. Patent No. 3,638,346 to Stein.
Referring to claim 9, Longo as modified by Al-Farhan does not disclose the floating elements comprise at least one of a rubber, a foam, a cork, air/gas filled floating devices and foam filled floating devices. Stein does disclose the floating elements comprising at least one of a rubber, a foam, a cork, air/gas filled or foam filled floating devices – see foam floats detailed in column 5 lines 70-75. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Longo as modified by Al-Farhan and add the foam floats of Stein, so as to yield the predictable result of making the device more buoyant as desired.

Response to Arguments

3.	Applicant’s abstract dated 1-18-22 obviates the objections detailed in the last office action dated 8-17-21. 
	Applicant’s claim amendments and remarks/arguments dated 1-18-22 obviates the 35 U.S.C. 112(b) rejections of claim 8 detailed in the last office action dated 8-17-21.
	Regarding the prior art rejections of claims 1-3 and 8, applicant’s claim amendments and remarks/arguments dated 1-18-22 obviates these rejections under 35 U.S.C. 102(a)(1), 102(a)(2) and 103 as detailed in the last office action dated 8-17-21. However, applicant’s claim 
	Regarding the prior art rejections of claims 4-7 and 9-10, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier.	 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643